PRATT, J.
This case only involved questions of fact in its trial, and we think the evidence is sufficient to sustain the verdict. The jury found the defendant was guilty of negligence in running its train on the occasion of the accident, and also found, as matter of fact, that the plaintiff was not guilty of contributory negligence. No exceptions are taken to the ruling of the trial judge as to questions of evidence, and no exceptions to the charge. It was a proper case to be submitted to a jury, and the verdict must be upheld. Affirmed, with costs.